 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act,constitute a unitappropriate for thepurposes of collective bargaining withinthe meaning of Section9(b) of the Act.6. InternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW-AFL-CIO; is andat all times commencing and sinceJanuary 22, 1960,has been the exclusive representative of all employees in theaforesaidappropriateunitfor thepurposesof collectivebargaining within the mean-ing of Section9(b) of the Act.7.By failing and refusing at all times,commencing and sinceJanuary 22, 1960,to bargain with International Union, United Automobile Aircraft and AgriculturalImplement Workers of America, UAW-AFL-CIO, as the exclusive bargaining rep-resentative of employeesin the appropriateunit,the Respondent has engaged in andis engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(5) and (1)of the Act.8.Respondent has not engaged in unfairlabor practices within themeaning ofSection8(a)(1) of the Act by theconduct ofsupervisors,as specified in paragraph6 of the complaint,which antedate the purchase of Respondenton December 28,1959, or bysurveillance as alleged inparagraph8 of the complaint,or bywarningits employees that it would notgrant economic benefits, as alleged in paragraph 9 ofthe complaint.9.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Amalgamated Union,Local5,UAW,IndependentandDynamicManufacturing Corporation.Cases Nos. 2-CC-464 and 2-CB-2265.April 26, 1961DECISION AND ORDEROn October 29, 1958, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ateReport, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as indicated below.'iBased on the Supreme Court's decision inN L R B. v. Drivers, Chauffeurs and HelpersLocal Union No.639,etc.(Curtis Brothers),362 U.S. 274,contrary to the Trial Examiner,the Board finds that the Respondent did not violate Section 8(b) (1) (A) of the Act asalleged in the complaint.131 NLRB No. 43. AMALGAMATEDUNION, LOCAL 5, UAW,INDEPENDENT293ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Amalgamated Union, Local 5, UAW, Independent, its officers, repre-sentatives, agents, successors, and assigns, shall:1.Cease and desist from inducing or encouraging employees of Dy-namic or any other employer to engage in a strike or a concerted re-fusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, ma-terials, or commodities or to perform any services where an objectthereof is to force or require Dynamic to recognize and bargain withRespondent as the representative of its employees as long as Vibrator'sUnion, or any other labor organization other than Respondent, is theduly certified representative of said employees under the provisions ofSection 9 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and all places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by the Respondent's au-thorized representative, be posted by the Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered by any othermaterial.(b)Mail signed copies of the notice to the Regional Director forthe Second Region for posting, Dynamic willing, at all locations wherenotices to Dynamic's employees are customarily posted. Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion shall, after being duly signed by the Respondent's authorizedrepresentative, be forthwith returned to the Regional Director forsuch posting.(c)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.ITISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated Section8(b) (1) (A) of the Act.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF AMALGAMATEDUNION, LOCAL 5, UAW,INDEPENDENT,AND TO ALL EMPLOYEES OF DYNAMIC MANUFACTURINGCORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage the employees of DynamicManufacturing Corporation, or any other employer, to engagein a strike or a concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities or toperform any services, with an object of forcing or requiringDynamic, Manufacturing Corporation to recognize and bargainwith us as the representative of Dynamic's employees as long asVibrator'sUnion, or any other labor organization other thanourselves, is the duly certified representative of said employeesunder the provisions of Section 9 of the Act.AMALGAMATED UNION, LOCAL 5, UAW, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor Relations Actas amended (61 Stat. 136), was heard at New York, New York, on September 29 and30, 1958, pursuant to due notice and with all parties represented by counsel.Thecomplaint, which was issued on June 13, 1958, by the General Counsel of theNational Labor Relations Board,' and which was based on charges duly filed andserved, alleged in substance that Respondent had engaged in unfair labor practicesin violation of Section 8(b)(1),(A) and 8(b)(4),(C) of the Act in that:(1)Respondent, a minority Union, had since March 28, picketed Dynamic's plantwith an object of forcing Dynamic to recognize and bargain with it despite the factthat another labor organization, Vibrator's Union, was duly certified by the Board'sRegional Director on May 16 as the exclusive representative of its employees in anappropriate unit; and (2) by such picketing and by requests, appeals, directions, etc.,Respondent had induced employees of Dynamic and of other employers doingbusiness with it to engage in strikes and concerted refusals in the course of theiremployment to use, transport, and otherwise handle or work on goods, articles, andmaterials, and to perform services for their respective employers, thereby bringingeconomic coercion to bear upon the Company with the object stated above.Respondent answered on June 25, denying that it had engaged in unfair laborpractices as alleged, and pleading as a further defense that its picketing was peaceful'The,General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the BoardRespondentis referred to as the Union, and the Charging Party as Dynamic and as the Company.All events herein occurred in 1958. AMALGAMATED UNION, LOCAL 5, UAW, INDEPENDENT295and was for the purpose of organizing Dynamic's employees.Respondent alsopleaded that Vibrator's Union was a company-dominated and assisted organizationand that Dynamic, through coercion and intimidation, had denied the employeesthe right to a free choice of a bargaining representative and had coerced them todesignate the Vibrator's Union as their said representative.The latter defenseswere stricken at the hearing, on the General Counsel's motion, on the authority ofMeat & Provision Drivers Union, Local No. 626, etc. (Lewis Food Company),115 NLRB 890, andLocal No. 224, etc. (Queen Ribbon & Carbon Co., Inc.),116NLRB 890.Respondent's motion to dismiss the complaint, made at the conclusion of the hear-ing, is denied for reasons hereinafter stated.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYRespondent,a New York corporation with its principal office in NewYork City,is engaged in the manufacture and sale of massage and therapeutic equipment. Itsannual sales are in excess of$100,000, of which approximately 95 percent are toextrastate points.It is, therefore,engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent is a labor organization within the meaning of Section 2(5) of the Act.Employees of Dynamic organized themselves into a union, under the name ofVibrator's Union, a few days before March 19, for the purpose of obtaining betterworking conditions, raises, and other similar benefits.On March 19, through theirofficers, they entered into a collective-bargaining agreement with Dynamic, effectiveon that date, for a term of 2 years.Vibrator's Union is therefore a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The representation case; Respondent's chargesOn March 19, Vibrator's Union filed a representation petition with the Board'sSecond Region in Case No. 2-RC-9350, for a unit consisting of Dynamic's produc-tion,maintenance, and shipping department employees, excluding clerical and officeemployees, professional, and supervisory employees, representing that no otherparties or organizations had claimed recognition and that no other unions wereinterested in the said unit.On March 26 Dynamic and Vibrator's entered into a consent election agreement,which was approved by the Regional Director on March 27.An election was heldon the basis of that agreement on May 8,2 with Vibrator's polling 10 valid votes inits favor and with no votes against it (there being approximately 10 eligible voters).On May 16 the Regional Director issued, on behalf of the Board, a formal certifica-tion of Vibrator's as the exclusive bargaining representative of the employees in theunit involved in the proceeding.Respondent filed unfair labor practice charges on March 28, as amended April 9,in case No. 2-CA-5856, alleging that Dynamic had violated Section 8(a) (1) and (2)of the Act with respect to the Vibrator's Union. which charges were dismissed by theRegional Director on April 29 for insufficient evidence.Respondent filed furthercharges on May 2 against Dynamic and Vibrator's Cases Nos. 2-CA-5915 and 2-CB-235, respectively, alleging violations of Section 8(a)(1), (2), and (3) byDynamic and of Section 8(b) (1) (A) and (2) by Vibrator's, which charges were dis-missed by the Regional Director on May 7 for insufficient evidence.Appeals fromthe dismissal of all the foregoing charges, taken by Respondent to the General Coun-sel'soffice in Washington, were dismissed by the General Counsel on September 5on the basis of insufficient evidence,32Respondent's counsel represented that in the meantime Respondent had learned ofthe pending proceeding and had been directed by the Regional Director to file a showingof interestwhen it produced only a single card, signed after the consent election agree-ment, Respondent was refused permission to intervene and was denied a place on the ballotbecause It had made no showing of interest prior to the consent election agreement2A Section 10(1) proceeding for an injunction is pending In the Federal court, but nohearing has been heldThe parties stipulated on June 28 that the hearing therein be 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The picketingand its objectOn March 28 Respondent began picketing Respondent'splant,whichoccupied abuilding frontingon Randall Avenueand extending back alongFaileStreet.Pickupsand deliveries were made from twin front doors on RandallAvenue,but plant em-ployees used only a side door on Faile Street,near the rear end of thebuilding.Thepicketing continued until after the filing of the injunction petition.A single paidemployee ofthe Union, Carlos Quiroz,patrolledmainly alongRandall Avenue,4carrying a signwhich borethe following legend:THE EMPLOYEES OF DYNAMIC ARE NON-UNIONHELP US ORGANIZE THE EMPLOYEES OF THIS SHOPAND ESTABLISH UNION WORKING CONDITIONSLOCAL 5, U.A.W. AFFILIATED WITH C.U.A.Witnessesfor the GeneralCounsel testifiedthat the picket frequentlystoppedtrucks as theyapproachedthe frontentrancesfor the purpose ofmaking pickups ordeliveries and that inmany of suchcases thedrivers leftwithout makingthe pickupor delivery.JosephCavalieri, a driver for Dunwel WoodProducts,testified, forexample, totwo occasionswhen he wasstopped by the picket, who told him "Nodeliveries here," that there wasa "phony union here," and that Local 5was trying toorganize the plant.On the first occasionCavalierileftwithout making thedelivery,but he later returnedand made itThere wasalso testimonyby Morris Marks,Ralph Deneroff,and Harriet Deneroff(all officers of Dynamic)concerning a lengthy running conversationwithBenjaminRoss (also known as Krakofski), general manager of Respondent,which occurredon the afternoon and eveningof April 25.To the extent that it is material to theissues herein,their testimony was in substance that Ross stated that Dynamicshould sign up with him because he (or his union) was the cheapest in the business,that he would keep the picket there for 6 months if necessary,and that sooner orlater Dynamic wouldhave togive in and give him a contract.The Deneroffs also testified to a telephone conversation on June 5, betweenRoss and Ralph Deneroff(to which Harriet listened on an extensionphone)duringwhichDeneroff inquired why Ross had notwithdrawnthe picketin view of thecertification of theVibrator'sUnion.Ross replied that he was aware of the cer-tification,but that didnot make any difference, and that the situation was the sameas before,because the decision(dismissingRespondent'sunfairlaborpracticecharges against Dynamic)could be reversedby theBoard in Washington.WhenRoss statedfurther thata court order was about the only thing which would stophim from picketing,Deneroffsaid thathe would get an injunction.Quiroz testified thatsinceMay 16 he continuedto ask employees to join theUnion but atno time asked,requested,or directed them to go out on strike, nordid he ask them to stop working for Dynamic.He alsodenied thathe requestedthe employeesof any employerto go out on strike or to refuse to handle or workon goods of Dynamic.He made no denial,however,of Cavalieri's testimony.Ross admitted having a lengthy conversation with the Deneroffs and Marks onApril 25, but hedenied the significant portions of their testimony(i.e.,that heintendedto picket for 6months, or until Dynamic capitulated,and that he demandedthat it sign a contract with him).Ross testifiedthat Quirozwas with him on theoccasion,and Quiroz testified that he was present except for a portion of the timeand that he did not hear Ross make the statements which Marks and the Deneroffsattributed to him.Neither Marks nor the Deneroffs referred to Quiroz'presence.Indeed,all their testimony indicatedthatRoss was unaccompanied on the occasion.In resolving the above credibility issue, there are two main considerations.Oneis themutually corroborativetestimonyof thethreewitnessesfor the GeneralCounsel, and the other is that Ross'demeanor and manner of testifying was suchthat his testimonycannot becredited except where it received substantial corrobora-adjourned to September 9 and later stipulatedthat thehearing be further adjourned toNovember18; that pending the hearing,the picketingby Respondent would cease, butthat the withdrawal of the picketing would not constitute an admission or concession ofthe allegations of the petition for injunction,nor would the stipulation prevent the Unionfrom solicitingDynamic'semployees for membershipin Respondent&The General Counsel's witnesses testifiedthat they saw the picketpatrol only onRandall AvenueQuiroz testified that he also sometimestalked with the employees alongFaile Street as they approached to enter the plant,but that atsuch times he was notwearing his signThough the point is of slightmateriality, the conflict is reconcilable bya finding that Quiroz patrolledwith a signonly on RandallAvenue. AMALGAMATED UNION, LOCAL 5, UAW, INDEPENDENT297tion.Quiroz' testimony did not constitute such corroboration in view of the lengthyperiod over which the conversation occurred, his admitted absence for a part of thetime, and the fact that none of the General Counsel's witnesses testified that he waspresent at the time when Ross made the crucial statements which they testified to.As for the telephone conversation in June, Ross admitted that Deneroff askedhim to remove the picket and that he refused to do so.He testified further thatDeneroff then tried to bribe him or buy him off, and he denied that he demandedrecognition or a contract at the time.Ross' testimony,being unsupported here,cannot be credited over the mutually corroborative testimony of the Deneroffs.C. Respondent's caseAfter the striking of Respondent's affirmative defenses concerning the allegedstatus of Vibrator's Union as an assisted and dominated union, much of Respond-ent'sevidence was received as an offer of proof in the form of Ross' testimonyin question and answer form.Other evidence, though offered and received in sup-port of Respondent's denialthat Vibrator'swas a labor organization, amounted tolittlemore than an attempt to support the stricken affirmative defenses. It is there-fore unnecessary to summarize such evidence in detail.In fact, Respondent'scounsel conceded that the evidence which it presented to the Regional Office insupport of its charges was hearsay; and much of Ross' testimony at thehearingconcerning Respondent's alleged efforts in January and February to organize Dy-namic's employees at its former location was similarly based on hearsay.Ross'claim that he later assigned some 5 organizers to Dynamic's plant in March is in-credible in view of the fact that only some 10 to 15 employees were involved andin view of the credited testimony of the General Counsel's witnesses that therewere no organizational activities by Respondent prior to March 26.All that remained of Respondent's case which was material to the issues wereRoss' denials that he ever sought recognition or a contract and his claim that Re-spondent's activities were purely organizational.But that testimony has been re-jected, and the contrary testimony of the General Counsel's witnesses has beenaccepted, for reasons above stated.Because of Respondent's strenuous attack on the Vibrator's Union and on theRegional Director's dismissalof its charges, further reference should be made to theLewis FoodandQueen Ribboncases,supra,on the authority of which the TrialExaminer struck Respondent's affirmative defenses.Briefly stated, the effect of theBoard's holdings is to preclude collateral litigation of an alleged violation of Section8(a) (2) of the Act in complaint proceedings involving alleged violations of Section8(b) (4) (C). See, a g.,Queen Ribbon & Carbon Co. Inc, supra,at 891, 916-917.The only significant distinction between those cases and the present one is thatRespondent here first attempted a direct attack under Section 8(a)(2), though thedismissal of its charges prevented it from receiving a hearing and enabled the repre-sentation case to proceed.But that distinction is not a material one and does notrender the above cases inapposite.To hold otherwise would permit the litigationon their merits of charges on which the General Counsel has declined to proceed,a matter on which he has final authority under Section 3(d).As the Board pointedout inTimes Square Stores Corporation,79 NLRB 361, 364-365, such a holdingwould create a situation in which the Board would be acting as a forum "for con-sidering the content of charges which the General Counsel, for reason satisfactoryto himself, has thought it proper to dismiss."Though the Board is precluded from passing directly on the propriety of theRegional Director's action in dismissing Respondent's charges, it is neverthelessfree, if it so desires, to review administratively his actions in the representation pro-ceeding, since the statute (Section 9) specifically entrusts all such matters to theBoard itself.D. Concluding findings1.The Section 8(b) (4) (C) caseSection 8(b) (4) (C) provides, so far as here relevant, that it shall be an unfairlabor practice for a labor organization or its agentsto induce or, encouragetheemployees of any employer to engage in a strike or a concerted refusal in the courseof their employment to use, manufacture, transport, handle, or work on anygoods, or to perform any services, wherean objectthereof is to force or require anyemployer to recognize or bargain with a particular labor organization as the repre-sentative of his employees if another labor organization has been certified as therepresentative of such employees under the provisions of Section 9. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe certification of Vibrator's Union was established by stipulation and by receiptof the certification itself.The proscribed object was plainly established by the.credited testimony of Marks and the Deneroffs concerning Ross' efforts to have themsigna contact with Respondent.The remaining factor of inducement of employees was supplied by the picketingand the testimony concerning the stopping of trucks and the interference with pick-cups and deliveries at Dynamic's plant. Indeed, the Board has held that (1) themaintenance of a traditional picket line before employee entrances-wholly apartfrom the literal appeal of the signs carried by the pickets-constitutes an act of in-ducement or encouragement of employees who must perform services behind thepicket line, to engage in a concerted refusal to perform services for their employer;and (2) such picketing-whether or not it succeeds in bringing about a strike orconcerted refusal by employees to perform work-is within the reach of Section8(b) (4) of the Act, if it is directed to one of the objectives therein prohibited.Dis-trictLodge No. 24, International Association of Machinists, AFL-CIO (IndustrialChrome Plating Co.),121NLRB 1298 (decided October 14, 1958);Knit GoodsWorkers' Union, Local 155, International Ladies' Garment Workers' Union, AFL--CIO (James Knitting Mills, Inc),117 NLRB 1468, 1469;Laundry, Linen Supply,etc. Local No. 928, International Brotherhood of Teamsters, et al. (Southern ServiceCompany, Ltd.),118 NLRB 1435, 1437;Local No. 25, Bakery & ConfectioneryWorkers International Union et al. (King's Bakery, Inc.),116 NLRB 290, 293.It is, therefore, concluded and found that on and after May 16, 1958,5 Respondentby its said picketing, appeals, and directions, induced and encouraged employees ofemployers to engage in a strike and in a concerted refusal to use, transport, handle,and work on goods, articles and materials, and to perform services for their respec-tive employers, with an object of forcing and requiring Dynamic to recognize andbargain with it, despite the fact that Vibrator's Union was the certified representativeof Dynamic's employeesin anappropriate unit in a Section 9 proceeding.LewisFood Company, supra; Queen Ribbon and Carbon Company, supra; IndustrialChrome Plating Company, supra.2.The Section 8(b)(1)(A) caseSection 8(b)(1)(A) provides, so far as here relevant, that it shall be an unfairlabor practice for a labor organization or its agents to restrain or coerce employeesin the exercise of their Section 7 rights; and Section 7 (in part) guarantees to em-ployees the right to self-organization and to bargain collectively through representa-tives of their own choosing.The Board has held in a line of recent decisions 6 that picketing by a minorityunion for recognition as the exclusive bargaining representative of an employer'semployees is violative of Section 8(b)(1)(A) because it results in economic restraintand coercion of the employees in the exercise of their Section 7 rights.The rationaleof the Board in reaching this conclusion is fully explicated in theCurtisandAlloycases (see footnote 6) and need not be here repeated.Those decisions, being plainlyin point, constitute precedents which are binding upon the Trial Examiner.It is therefore concluded and found that by picketing Dynamic's plant on and afterMarch 28, 1958, when it did not represent a majority of Dynamic's employees in anappropriate unit, with an object of requiring Dynamic to recognize and bargain withit,Respondent restrained and coerced Dynamic's employees in the exercise of rightsguaranteed in Section 7 of the Act.5 Though the complaint charged a violation of Section 8(b) (4) (C)beginning on orabout March 28, there could, of course, have been no violation of this section prior tothe certification of Vibrator's Unione Drivers, Chauffeurs, and Helpers Local649,International Bortherhood of Teamsters,etc(Curtis Brothers, Inc ),119 NLRB 232;International Association of Machinists,Lodge 942, AFL-CIO (Alloy Manufacturing Company,etc), 119 NLRB 307;Willard W.Shepherdetatd/b/a Shepherd Machinery Company,119 NLRB 320;InternationalBrotherhood of Teamsters,et at.(Rufalo's Trucking Service, Inc),119 NLRB 1268;Paint. Varnish & Lacquer Makers Union, Local1242,et at.(Andrew Brown Company),120 NLRB 1425;General Teamsters,Packers, Food Processorsand Warehousemen UnionLocal No.912, etat. (H. A. Rider &Sons),120 NLRB 1577;Joint Council of Sportswear,etc (Harou,Inc and EnTour),120 NLRB 659;UnitedRubber,Cork.Linoleum andPlasticWorkers of America, AFL-CIO, and its Local 511 (O'SullivanRubber Corpora-tion),121 NLRB 1439 J.E. PLASTICS MFG. CORP.299IV.THE REMEDYHaving found that Respondent has engaged in activities which violate Section8(b)(C) and8(b)(1)(A)of theAct, Ishall recommend that it cease and desisttherefrom and that it take certain affirmative action of the type conventionally or-^dered in such cases, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in.the case, I make the following:CONCLUSIONS OF LAW1.Dynamic is an employer within the meaning of Section2(2) of the Act.2.Respondent Unionand Vibrator'sUnion are labor organizations within the-meaning of the Act.3.At all times since May 16,1958,Vibrator'sUnion has been theduly certifiedrepresentative of the employees of Dynamic in an appropriate unit,under the pro-visions of Section9 of the Act.4.By inducing and encouraging employees of Dynamic and other employers toengage in a strike or in a concerted refusal in the course of their employment to per-form servicesfor theirrespectiveemployers, withan object of forcing or requiringDynamic to recognize and bargainwith itas the representative of Dynamic's em-ployees in an appropriate unit,at a timewhen Vibrator'sUnion was theduly certi-fied bargaining representative of the said employees in said unit,Respondent hasengaged in unfair labor practices within the meaning of Section8(b)(4)(C) ofthe Act.5.By picketing Dynamic's plant when it did not representa majority ofDynamic'semployees,withan object of forcing Dynamic to recognize and bargain with it,therebyrestraining and coercing Dynamic's employees in the exercise of rights guar-.anteed in Section 7of the Act,Respondent has engaged in unfair labor practiceswithin the meaning of Section8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices having occurred in connectionwith Dy-namic's operationsas set forthunder section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States and.substantially affect commercewithinthe meaning of Section 2(6) and(7) of the Act.;[Recommendations omitted from publication.]J.E. Plastics Mfg. Corp.andGeneral Paper & Artificial FlowerWorkers Union,Local 679, International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Case No. 2-CA-7324.April 27, 1961DECISION AND ORDEROn January 11, 1961, Trial Examiner Phil Saunders issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices and recommended that such allegations be dismissed.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.'IThe Respondent's request for oral argument is hereby denied inasmuch as the record,exceptions, and brief adequately present theissues andpositions of the parties.1131NLRB No. 44.